Opinion by
Mr. Justice Fell,
The only question to be considered is whether the case should have been withdrawn from the jury. In considering this we must assume that the plaintiff has established these facts : Late at night he got on a crowded car of the defendant company to go to his home. There was no room inside, and he stood with a number of other passengers on the rear platform.- His position on the platform was a comparatively safe one, as he stood between the controller and the brake, facing forward, with his back against the railing of the platform. After riding some distance he was requested by the conductor, who desired to use the trolley rope, to change his position. He then attempted to enter the car, but because of its crowded condition was unable to do so, and he took a position which the conductor told him to take at the outer edge of the platform near the step, and stood with his back to the car holding with his right hand to the iron railing behind him. While he was in this position the electric current was turned off, causing the lights to be extinguished, and the car was allowed to run at the rate of fifteen or twenty miles an hour down a grade in which there was a sharp curve. When the car struck the curve the plaintiff’s hold of the railing was broken, and he was thrown off. It was the habitual custom of the company to carry passengers on the platform of its cars, and the plaintiff was there with the consent of the conductor, and was unable to get elsewhere on- the car. The plaintiff was familiar with the locality, and knew of the curve, and was aware of the danger of his position.
The use of electricity as a motive power by passenger railway companies has created new conditions from which new duties *343arise. The greater speed at which cars are moved increases the danger to passengers and to persons on the streets, and of these dangers all persons must take notice. When there is an invitation or permission to passengers to ride on the rear platforms it is the duty of the company to observe a higher degree of care in the running of the cars at points where there is danger that they may be thrown off, and there should be a corresponding increase of care and vigilance upon the part of a passenger who voluntarily assumes such a position of danger. In this case it was clearly for the jury to say whether there was negligence in running a car with the platform crowded with passengers at a high rate of speed around a sharp curve ; and as it was not, under the circumstances disclosed by the testimony, negligence per se for the plaintiff to stand on the platform, the question of the exercise of due care by him in a position which he knew to be dangerous was also for the jury. These questions were submitted in a charge that was full and clear and eminently fair and just to both parties. The learned judge pointed out to the jury the duty of the company to take into consideration the greater risk to passengers who by its invitation occupied the platform of the car, and told them in substance that' it was the duty of the plaintiff to go inside the car if he could reasonably do so, and that if he chose to stand on the platform he was held to a high degree of care to avoid the known dangers of his position, and that he took all the risks of the position which were reasonably to be apprehended.
The judgment is affirmed.